Citation Nr: 1225753	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  12-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1958 to July 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Saint Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

FINDING OF FACT

The Veteran's current tinnitus is related to his active duty service.

CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In March 2009, the RO submitted a request for the Veteran's service treatment records to the National Personnel Records Center (NPRC).  NPRC performed a thorough and extensive search for the Veteran's service treatment records, but to no avail.  NPRC ultimately determined that the Veteran's service treatment records were destroyed in a fire and, thus, were unavailable for review, and found that any further efforts to locate them would be futile.  As a consequence of the Veteran's service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule in reaching the decision contained herein.  38 U.S.C.A. § 5107(b); see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Historically, the Veteran served on active duty from January 1958 to July 1958.  In March 2009, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss and a claim of entitlement to service connection for tinnitus.  After these claims were denied in a June 2010 rating decision, the Veteran submitted a notice of disagreement with regard to both claims.  In an April 2012 rating decision, the RO found clear and unmistakable error in the June 2010 rating decision and granted service connection for bilateral hearing loss with an evaluation of 10 percent, effective March 13, 2009.  In an April 2012 statement of the case, the RO denied service connection for tinnitus, and subsequently, the Veteran perfected an appeal regarding this issue.  The claim of entitlement to service connection for tinnitus has been certified to the Board for appellate review.

The Veteran asserts that he currently has tinnitus due to the same in-service exposure to acoustic trauma that caused his service-connected bilateral hearing loss.  The Veteran states that his in-service training as a field artillery crewmember involved exposure to loud noises from Howitzer guns, 105 millimeter guns, and machine guns.  The Veteran contends that he has continuously experienced ringing and chirping sounds in his ears since his in-service training.
Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (2011); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

As the Veteran's DD-214 shows that his military occupational specialty was field artillery crewmember, the Veteran's statements regarding in-service exposure to acoustic trauma are competent and credible.  As a result, the Board finds that the Veteran has established an in-service injury for the purpose of service connection. 

With regard to a current disability, a September 2002 VA treatment record shows a diagnosis of mild to severe sensorineural hearing loss and no reported history of tinnitus.  An August 2009 VA treatment record shows a diagnosis of mixed hearing loss and that the Veteran denied a history of tinnitus.  A February 2010 VA treatment record shows a diagnosis of bilateral sensorineural hearing loss and a reported history of tinnitus.

The Veteran underwent VA audiology examination in June 2010.  The VA examiner diagnosed bilateral sensorineural hearing loss with "no complaint of tinnitus," and indicated that the Veteran had not presented a claim for tinnitus.  The VA examiner found that the Veteran's reported in-service noise exposure was sufficient to have started sensorineural hearing loss and tinnitus, and opined that the Veteran's hearing loss was "at least as likely as not" caused by or a result of the Veteran's in-service noise exposure.

A March 2012 VA audiologist reviewed the Veteran's treatment records, audiograms, and audiology reports.  The VA audiologist opined that it was "less likely than not" that the Veteran's tinnitus was caused by or a result of in-service noise exposure.  The VA audiologist based this opinion on previous audiology examinations that showed the Veteran denied a history of tinnitus, and on the basis that the Veteran did not report the onset of tinnitus until almost 40 years after service.  The VA audiologist further opined that it was possible that the Veteran developed tinnitus secondary to hearing loss; however, since the Veteran denied tinnitus on previous examinations, it was "less likely as not" that the Veteran had recurrent tinnitus.
The medical evidence of record does not provide a current diagnosis of tinnitus.  In fact, the February 2010 treatment record is the only medical evidence of record showing that the Veteran reported a history of tinnitus.  The June 2010 VA examiner's diagnosis included the finding that there was "no complaint of tinnitus."  However, as the Veteran's claims file was not made available for review, this determination, at least partially, was based on the inaccurate fact that a current claim of tinnitus was not pending.  In this respect, the claims file and the VA opinion request clearly demonstrate that a claim of entitlement to service connection for tinnitus was pending at the time of the VA examination.  Consequently, the Board finds that the June 2010 VA examiner's determination regarding a current diagnosis of tinnitus carries less probative weight than the other evidence of record.  Additionally, the June 2010 VA examiner opined that the Veteran's in-service noise exposure was sufficient to have caused tinnitus, which lends credibility to the Veteran's assertions regarding his current tinnitus symptoms.

The March 2012 VA audiologist rendered a negative opinion concerning a current diagnosis of tinnitus.  Specifically, the VA audiologist found that since the Veteran denied experiencing tinnitus on previous examinations, tinnitus was not present on those occasions, and therefore, the Veteran did not have recurrent tinnitus.  However, the March 2012 VA audiologist did not perform an examination of the Veteran, and therefore, did not consider the Veteran's lay statements regarding his current symptoms.  As such, the Board gives less probative weight to the 
March 2012 VA audiologist's determination that the Veteran did not have recurrent tinnitus.  In addition, the Board finds that the VA audiologist's opinion stating it was "possible" that the Veteran had developed tinnitus secondary to his hearing loss is speculative and is therefore of limited probative value.

The Veteran asserts that he first experienced ringing and chirping sounds in his ears during military service and that these symptoms have persisted from the time of the in-service acoustic trauma until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Moreover, the fact that the Veteran has sensorineural bilateral hearing loss adds to the credibility of the Veteran's contentions because "associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In this respect, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  However, the Board finds it significant that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id. at 85, Inner Ear.  Here, service connection for noise-induced bilateral hearing loss has been granted as due to military service.  

Moreover, the Board finds that the Veteran has provided credible and competent written testimony as to symptoms of tinnitus in service and continuity of symptoms since his separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  Accordingly, service connection for tinnitus is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


